Citation Nr: 1222635	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  04-07 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability of the bilateral lower extremities, including the right knee and both hips, to include as secondary to a service-connected pelvic fracture with right thigh numbness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to August 1974 and from December 1976 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2007, the Veteran testified before the undersigned during a travel board hearing.  A transcript of the proceeding has been associated with the claims file.

The issue of entitlement to service connection for a disability of the bilateral lower extremities, including the right knee and both hips, to include as secondary to a service-connected pelvic fracture with right thigh numbness, was remanded by the Board in November 2007, October 2009, and May 2011 for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board noted in May 2011 that the Veteran was examined by VA in April 2002 and June 2009 to obtain opinions as to the etiology of his lower extremity disabilities, to include his hip and knee disabilities.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board found that the above-noted examinations are inadequate.

The Board noted that during the April 2002 examination, the examiner diagnosed the Veteran with an old pelvic fracture including the left iliac and pubic and degenerative joint disease of both hips.  The examiner opined that the Veteran's gait disturbance from the fractured pelvis was not likely caused by the degenerative joint disease of his left hip although a severe pelvic fracture could have damaged the left hip.  The Board found that this opinion was unclear and speculative.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993)(medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection).  As such, the Board found that this examination was inadequate.  

Further, the Board noted that the Veteran was scheduled for another VA examination in June 2009 where the examiner reported that the Veteran complained of a history of right knee pain and indicated a 2002 partial medial meniscectomy and microfracture due to high grade chondromalacia.  The Veteran indicated that he had pain while walking and was unable to bend down on his knees.  He was diagnosed with residuals of a right knee strain, right knee medial meniscectomy, and microfracture secondary to high grade chondromalacia of the knee.  He had a normal bilateral hip examination.  Unfortunately, the examiner did not render an opinion as to the etiology of his lower extremity disabilities.  As such, the Board noted that a clarifying medical opinion was required.  

In November 2011 the Veteran was afforded a VA Compensation and Pension (C&P) examination.  The Veteran was noted to have been diagnosed with mild degenerative changes of the right hip per x-ray in May 2010.  The Veteran reported that he had arthritis of the right hip due to a fracture in service.  The examiner noted that the Veteran's left ilium, and not right hip, was fractured in service.  The Veteran reported that his condition was due to a jeep accident in service and that afterward he was enlisted as an engineer draftsman.  The Veteran reported no surgery for his right hip, that he has been treated for his right hip by VA, and that he took codeine for the pain.  

Physical examination was performed and imaging studies were noted to reveal degenerative or traumatic arthritis.

The examiner rendered the opinion that the Veteran's early degenerative changes of the right hip, per x-ray in May 2010, were less likely as not caused by or a result of his service connected pelvic disability or caused by or a result of his military service.  The examiner provided the rationale that based upon the medical literature, review of the medical records, exam, and personal experience.  The service treatment records were noted to document the incident in 1973 that resulted in the left iliac/pubic bone fracture.  The examiner reported that those kinds of fractures should not cause residual symptoms after they heal since they are not weight bearing and there is no increased stress.  Repeated x-rays from 1997, 2001, and 2002 were noted to be normal.  It was reported that only in 2010 that x-ray revealed early degenerative changes.  This was noted to be a new finding many years after service and that there was no way that the changes could remain "early" or mild if the Veteran had the problem for 31 years.  Primary osteoarthritis is predominantly an age related condition, compounded by unknown, undocumented stresses/traumas of life and occupation over the long interval since leaving service.

The Veteran was diagnosed with right knee degenerative joint disease with medial meniscus tear per MRI in June 2002.  The Veteran reported that he had knee pain and that he had surgery on the right knee in 2001.  He reported constant right knee pain and that his right knee problem started in service in 1974 when he was doing proper landing form for parachuters in jump school.  After physical examination the examiner rendered the opinion that the Veteran's right knee degenerative joint disease with medial meniscus tear per MRI in June 2002 was less likely as not caused by or a result of his service connected pelvic disability and is less likely as not caused by or a result of his military service.  The examiner provided the rationale that the pelvic fracture does not cause increased stress on the knees and there is no leg length discrepancy.  There was no scientific medical reason for well healed iliac or pubic bone fractures to cause knee joint degenerative changes and meniscus tears.  The Veteran attributed his right knee condition to jumping off platforms in service in 1974 during jump school.  The examiner noted that the Veteran was able to continue in service for another three years and then to work as a mailman for 19 years after leaving service.  The abnormal changes in the Veteran's right knee were noted to be documented in 2002 many years after leaving service.  The examiner indicated that the condition was likely due to aging compounded by unknown/undocumented stresses/trauma from life and occupation over the long interval since leaving service. 

The Board notes that the examiner did not provide any opinion regarding the etiology of the Veteran's left hip disability as diagnosed in the April 2002 examination or any other disabilities of the left lower extremity.  

As the examiner did not render any opinion regarding whether the Veteran's right hip and right knee disabilities were permanently aggravated by the Veteran's service-connected pelvis disability and did not address the Veteran's left lower extremity, the Board finds the November 2011 examination to be inadequate.  As such, the Board finds that the Veteran must be afforded another VA medical examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Since the claims file is being returned it should be updated to include VA treatment records compiled since June 2009.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since June 2009.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any right knee, left knee, right hip, and/or left hip disability found to be present.  The claims folder should be made available to and reviewed by the examiner.  The examiner should indicate in his/her report whether or not the claims file was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's reports, comment upon the prior reports of VA medical examination, and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any right knee, left knee, right hip, and/or left hip disability found to be present is related to or had its onset during service.  If not, the examiner should opine as to whether it is at least as likely as not that any right knee, left knee, right hip, and/or left hip disability found to be present is secondary to or aggravated by the Veteran's service-connected pelvis disability.  The rationale for all opinions expressed should be provided in a legible report.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to the Veteran 's last known address of record.  If he fails to report to the examination, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


